       Case 1:19-cr-00821-KMW Document 74 Filed 11/19/20 Page 1 of 1
         Case 1:19-cr-00821-KMW Document 73              Filed 11/18/20 Page 1 of 1
                                                                     -=======::::::::::======il
                                                                       USDC SDNY
                                                                       J)OCUMENT
                             PELUSO & TOUGER, LLP                      ELECTRONI CALLY FILED
                               70LAFAYEITESTREET
                             NEW YORK, NEW YORK 10013
                                                                       DOC#: _ _ _ _-:----:--
                                PelusoandTouger.com                    DATE FILED:          l    t ,It q I ao

                                                            Ph. No. (212) 608-1234
                                                            Fax No. (212) 513-1989
BY ECF:
November 18, 2020
Honorable Kimba Wood
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    United States v. Anthony Melo,
                                                                        MEMO ENDORSED
       19 Cr 821 (KMW)

Your Honor,

I am writing on behalf of the defendant, Anthony Melo who as the Court is aware, is
released on a $100,000.00 Bond, co-signed by three members of his family and is on home
detention with electronic monitoring. Since his release from custody Mr. Melo has fulfilled ]
all of pre-trial release requirements. Mr. Melo would most respectfully request permission                                 J
to leave his home and go to his grandmother's house located at 609 West 196 Street. #3F,               I_ (1( C\-¥
New York, New York 10040 on Thursday, November 26th from 8:00AM to 12:00AM. The                        t.:)          .;J
family is holding a very small family gathering to celebrate Thanksgiving. His grandmother                  \'-,r-
cannot come to his house because she is afraid to venture outside due to the pandemic.
The only people in attendance at the gathering will be Anthony, his mother, his brother and
sister and her children. The reason he needs to go early is he would be helping his
grandmother cook. I understand that we are in a Covid crisis but this is a small gathering
with people who have been seeing each other so the risk of Covid spread is small. I have
reached out to the Government and his Pre-Trial Officer, Keyana Pompey and neither has
an objection to this request.

His mother who was appointed by the Court as a Third Party Guardian will be with him the
entire time. Thus, I would respectfully request that the Court grant the above request.
Thank you very much for your consideration of this matter

                                                 Respectfully yours,
                                                 ~,,1r/!!,i;;;yer
                                                 David Touger


                                                        SO ORDERED:         N.Y., '-4 . ·   fl   (t'l/2-u
                                                        /~'(}t,, lF
                                                                KIMBAM.WOO
                                                                   U.S.D.J.
